Citation Nr: 1721122	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-44 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchitis and chronic obstructive pulmonary disease, claimed as due to exposure to herbicides during service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The Veteran served on active duty from November 1964 to May 1976.  Service personnel records reflect that he served in Vietnam from August 1967 to August 1968.

This matter arises before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas dated in May 2009 and January 2010.

In July 2011, the Veteran testified before an Acting Veterans' Law Judge (VLJ) sitting in Waco, Texas.  A transcript of the hearing has been made and is part of the record.  The VLJ who heard the testimony has since retired and, in July 2014, the Board sent the Veteran a letter offering him the opportunity to testify before a VLJ who would participate in his hearing.  The Veteran has not responded to the letter.  The Board thus presumes the Veteran does not want another hearing and will proceed accordingly.

This case was previously remanded in April 2012, August 2014, June 2015, and March 2016 for development, including to obtain relevant private and VA treatment records, including from the Social Security Administration (SSA), and to afford the Veteran VA examination for his claimed respiratory condition.  The directed development having been completed, the claim is now again before the Board.

In a December 2016 rating decision, prior to the promulgation of a decision in this appeal, the RO granted service connection for erectile dysfunction, effective in December 2008.  The disability was evaluated as part of the service-connected diabetes mellitus and special monthly compensation base on loss of the use of a create organ was granted, effective the same date.  The issue of service connection for erectile dysfunction is thus no longer for adjudication in the present case.

The Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD), which is a respiratory condition.  The issue has thus been characterized to reflect both bronchitis and COPD, as reflected on the front page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2016, the Veteran underwent VA examination for respiratory conditions, at which time the examiner observed the Veteran had been diagnosed with COPD in April 2005 and with acute bronchitis in July 2015.  The examiner noted current findings of lungs clear to auscultation and percussion posteriorly with rhonci heard anteriorly.  Respiration was 24.  Chest x ray from July 2015 showed no lung findings, and pulmonary function tests (PFT) revealed findings of mild airflow obstruction consistent with mild COPD. 

The examiner opined that the Veteran's bronchitis and COPD were less likely than not incurred in or caused by active service, and less likely than not incurred in or caused by the herbicide Agent Orange.  The examiner explained:

Agent Orange is not recognized as a cause of bronchitis or chronic obstructive pulmonary disease.  An episode of acute bronchitis is noted in VA records on 7/8/2015.  Recent VA visits document no complaint for shortness of breath.  A Dallas VA diagnosis of COPD is found on 4/14/2005.  Dallas VA treatment note is for exacerbation of COPD treated with albuterol MDI and antibiotic.  Central Texas VA visits and problems lists do not mention COPD.  No STR found for bronchitis.

See VAX: DBQ Medical Opinion, p. 3 (rec'd 1/19/2016).

The examination and opinion both reflect that the examiner demonstrated review of the Veteran's claims file, examination of the Veteran, and an understanding of the Veteran's reported history and symptoms.

In December 2016, another examiner provided an addendum after reviewing the Veterans claims file.  The examiner was asked to comment on service records that showed treatment for upper respiratory infections.  Stating that the conflicting medical evidence had been reviewed, the examiner opined it was less likely than not that the Veteran's diagnosed COPD and bronchitis were the result of active service, to include exposure to the herbicide Agent Orange:

I have reviewed the conflicting medical evidence and am providing the following opinion:  Regarding respiratory condition due to herbicide exposure:  ANSWER:  No not likely because Veteran's respiratory condition is not on the list of conditions caused by Agent Orange:  http://www.publichealth.va.gov/esposures/agentorange/conditions/index.asp; whereas Respiratory CANCERS/malignancies/tumors are included on said list, Veteran's diagnosis of COPD is not a cancer; and is due to smoking and not due to herbicide in any form or fashion.

See VAX DBQ Medical Opinion, p. 3-4 (rec'd 12/7/2016).

In rendering the rationale as for why the Veteran's disability was not related to in-service herbicide exposure, both VA examiners relied on the fact that it is not recognized as a presumptive medical condition related to herbicidal exposure" 

In this regard, the Board is cognizant that there is no VA presumption for service connection for the claimed respiratory condition.  See 38 C.F.R. § 3.309 (e) (listing those diseases associated with exposure to certain herbicide agents).  However, even though the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In Stefl v. Nicholson, 21 Vet. App. 120   (2007), the United States Court of Appeals for Veterans Claims held that "[a] medical nexus opinion finding a condition is not related to service because the condition is not entitled to a presumptive service connection, without clearly considering direct service connection, is inadequate on its face."

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the last opinion.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If that examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

 The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's bronchitis and/or chronic obstructive pulmonary disease are related to his military service, to include his exposure to herbicides

A detailed rationale for all opinions expressed should be furnished.  The examiner should specifically address the Update 2012 from NAS.

The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.

2. After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




